                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

ELLIS SKOGLUND                                                 CIVIL ACTION

VERSUS                                                         NO. 18-386

PROCUREMENT SERVICES (DELAWARE) INC.                           SECTION: “B”(4)


                             ORDER AND REASONS

      Defendant Procurement Services (Delaware) Inc. filed a motion

to   dismiss   Plaintiff’s   claims       on   the   grounds    of   forum   non

conveniens and improper venue based on a forum-selection clause in

plantiff’s employment agreement. Rec. Doc. 17. Plaintiff timely

filed an opposition. Rec. Doc. 21. Defendant then sought, and was

granted, leave to file a reply. Rec. Doc. 29. Plaintiff sought

leave to file a surreply but was denied. Rec. Doc. 33.

      For the reasons discussed below,

      IT IS ORDERED that Defendant’s motion to dismiss is GRANTED

and Plaintiff’s claims against Defendant are DISMISSED.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      The facts pertinent to this motion are laid out in greater

detail in the recent order and reasons issued on the motion to

dismiss filed by the remaining Petrosaudi defendants. They are

adopted here in support of the instant order and reasons and

summarized briefly. Plaintiff Ellis Skoglund filed a complaint

against defendant Procurement Services (Delaware) Inc. and the

remaining PetroSaudi defendants in this case, alleging negligence

                                      1
under the Jones Act. Rec. Doc. 1. Plaintiff was employed as a deck

foreman    aboard   a   PetroSaudi   drillship    located    in   waters   off

Venezuela. Id. Plaintiff alleges that he was injured while working

below deck because of negligence by defendants or their employees

and therefore they are liable as his Jones Act employers. Id.

     Defendant Procurement Services (Delaware) Inc. submitted the

instant motion to dismiss on the grounds of forum non conveniens,

alleging that plaintiff’s employment agreement contains a valid

and enforceable forum-selection clause identifying the courts of

England and Wales as the proper forum for adjudication. Rec. Doc.

17. Plaintiff filed a response asserting that the forum-selection

clause is not valid and enforceable for the same reasons laid out

by the PetroSaudi defendants in their motion to dismiss (Rec. Doc.

16), which are that the forum-selection clause and choice of law

clause operate as an impermissible prospective waiver of statutory

rights and that it was a result of fraud, undue influence, and

unequal bargaining power. Rec. Doc. 21. Furthermore, plaintiff

asserts that it is not clear that the forum-selection clause is

the type of right or obligation that can be enforced under the

Third Party Rights clause of the agreement, and therefore the

agreement should be construed in plaintiff’s favor. Id. at 4.

LAW AND ANALYSIS

     The     forum-selection      clause    contained       in    plaintiff’s

employment    agreement    is   valid.    The   arguments   concerning     the

                                      2
enforceability and validity of the forum-selection clause at issue

in the instant motion were considered in depth in the recent order

and reasons on the PetroSaudi defendants’ motion to dismiss. In

summary,    forum-selection         clauses      are     presumptively      valid   and

enforceable       in   admiralty      cases,       and     defendant’s      arguments

concerning unequal bargaining power and a prospective waiver of

statutory rights are not sufficient to overcome this presumption.

Therefore, for the reasons given in the recent order, the forum-

selection   clause      is   valid    and       enforceable     and   would   warrant

dismissal pursuant to the doctrine of forum non conveniens.

     The remaining issue is only whether this defendant may enforce

the forum-selection clause as a third-party. This Court finds that

defendant    is    entitled    to    enforce       the    forum-selection      clause

pursuant to the Third Party Rights paragraph in the employment

agreement. The Third Party Rights paragraph of the employment

agreement states that any “Group Company” is entitled to enforce

“any rights and obligations” under the agreement. See Rec. Doc.

17-1 at 3. The Agreement defines “Group Company” to include any

subsidiary,   and      defendant     asserts       that    it   is    a   wholly-owned

subsidiary of PetroSaudi Oil, as supported by the sworn affidavit

of Timothy Myers, the president of PetroSaudi Oil. See Rec. Doc.

17-2 at 2. Therefore, the issue turns on whether the forum-

selection clause is a right or obligation that can be then enforced

by defendant. Plaintiff’s sole textual argument for why the forum-

                                            3
selection clause should not be considered a right or obligation to

be enforced is the inclusion of an explanatory parenthetical phrase

in the Third Party Rights paragraph. The paragraph states that

“any Group Company shall be entitled to enforce any rights and

obligations (including but not limited to you breaching your

obligations in respect of using Confidential Information).” Rec.

Doc. 17-1 at 3. The fact that the restriction on the use of

confidential information was included as an example of a right and

obligation that can be enforced by a third-party does not mean

that it is the only right and obligation that can be enforced. The

parenthetical   specifically   states    the   rights    and   obligations

covered by the paragraph are “not limited to” the one example

provided.   Therefore,   plaintiff’s      textual   argument     for   not

enforcing the forum-selection clause is unpersuasive. The forum-

selection clause states that each party “irrevocably agrees to

submit to the exclusive jurisdiction of the courts of England and

Wales.” Rec. Doc. 17-2 at 21. This language places an obligation

on each party to bring all claims in a specific forum, and

therefore defendant is entitled to enforce it as a “Group Company”.

     Additionally,   plaintiff’s       argument   that   forum-selection

clauses should not be enforced in suits by American seamen against

American companies is not supported by caselaw. Plaintiff cites to

a single case from the Southern District of Texas, Boutte v. Cenac

Towing, as support for his argument. Rec. Doc. 21 at 5. In Boutte,

                                   4
the district court in Texas held that forum-selection clauses in

employment       contracts    between     American         seamen    and     American

companies are unenforceable under the Jones Act. See Boutte v.

Cenac Towing, Inc., 346 F.Supp.2d 922 (S.D. Tex. 2004). The court

in Boutte reasoned that forum-selection clauses were unenforceable

in Fair Employers’ Liability Act (“FELA”) claims and therefore

must also be unenforceable in Jones Act claims involving American

seamen and American companies. Id. However, the Fifth Circuit

called this holding into question in Terrebonne v. K-Sea Transp.

Corp, where it ruled that the venue provisions of the FELA do not

apply to the Jones Act as the Jones Act includes its own venue

provision. See Terrebonne v. K-Sea Transp. Corp, 477 F.3d 271, 281

(5th Cir. 2007). Although the Jones Act was amended in 2008 to

eliminate     its    venue   provision,       subsequent     district      courts   to

consider the issue, including this one, have continued to find

that the FELA venue provisions do not apply to the Jones Act. See

Brister v. ACBL River Operations LLC, 2018 WL 746390 (E.D. La.

Feb.    7,   2018)   (finding    plaintiff’s       argument       that   the    FELA’s

prohibition on forum-selection clauses applies to the Jones Act to

be     without    merit,     especially       in   light     of     recent     federal

jurisprudence holding that FELA’s venue provisions do not apply in

the Jones Act); Utoafili v. Trident Seafoods Corp, 2009 WL 6465288

(N.D. Ca. Oct 19, 2009) (finding no basis for concluding that

Congress intended for FELA’s venue provisions to be read into the

                                          5
current version of the Jones Act after reviewing the legislative

history   of   the   Jones   Act   amendments).   Therefore,   plaintiff’s

argument that this court should follow Boutte and incorporate the

venue provisions of the FELA into the Jones Act is not convincing.

This Court finds that the forum selection clause is valid and

enforceable for the foregoing reasons.

     Defendant raises new arguments in its reply to plaintiff’s

opposition concerning its status as a Jones Act employer and

plaintiff’s invocation of admiralty jurisdiction pursuant to Rule

9(h) that the Court does not consider at this time. Rec. Doc. 29

at 1. The instant motion to dismiss was filed by defendant solely

on the grounds of forum non conveniens based on the forum-selection

clause in the employment agreement. Defendant did not raise any

other arguments until the noted reply memorandum. It will not be

considered at this stage in view of rulings here on other issues.



     New Orleans, Louisiana, this 20th day of November, 2018.




                                    ___________________________________

                                    SENIOR UNITED STATES DISTRICT JUDGE




                                      6
